Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed 1/4/2022 has been entered.

Response to Arguments
Applicant’s arguments filed 12/13/2021 have been fully considered and are moot in view of the new grounds of rejection presented herein.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110252112 to Glanton in view of US 20200111135 to Box.

	
Regarding claim 1,
Glanton teaches a livefeed information delivery system, comprising: 

at least one computing device in electronic communication with a platform that exists in an electronic environment created between the computing devices, the platform and a network (fig. 1); 

the computing devices including components that allow for computation (fig. 1); 

the platform having: 

a profile associated with a user (fig. 8, 27, 34, user profile with newsfeed display); 

one or more created contents received from a contributor (fig. 8, 27, 34, regional posts), 

a displayed content, the displayed content being presented on the profile based on a geographic correlation between the content and the profile (fig. 8, 27, 34 local/regional newsfeed).

wherein the user and contributor collaborate to create and consume news and other informational content from single geolocation (abstract, fig. 8, creation/consumption of geospecific news).  
Glanton fails to teach but Box:

the one or more created contents being subject to review by a moderator, the moderator being separate from the contributor, the review including the moderator approving, modifying, or rejecting the content, the displayed content being one of the one or more created contents that has been approved by the moderator (¶ 35, displayed contents of post subject to approving, modifying or rejecting content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Box. The motivation to do so is that the teachings of Box would have been advantageous in terms of facilitating rule compliance related to online messaging (Box, ¶ 35).



Regarding claim 2,
Glanton teaches:
wherein the user requests news or other informational content from the geolocation and wherein the contributor is in the geolocation and obtains information therefrom (fig. 3, fig. 8, 27, 24, user requested local news feed)  

Regarding claim 4,
Glanton teaches:
wherein the displayed content is one of: a requested content, the requested content being requested by the user; and a followed content, the followed content being content of the contributor followed by the user (fig. 3, 8, 27, 34).

Regarding claim 5,
Glanton fails to teach but Box teaches:
wherein the displayed content is only visible within the platform after approval, modified, or rejected by a moderator (¶ 35, submission of content and approval). Motivation to include Box is the same as presented above.

Regarding claim 7,
Glanton teaches:
wherein the content displayed is tailored by geolocation (fig. 8, 27, 34, tailored content according to location). 
Glanton fails to teach displaying content by category. However, Official Notice is taken that filtering content for display by category is a well-known expedient in the art which would therefore have been obvious to include with the prior art. 


Regarding claim 8,
Glanton fails to teach but Box teaches:
wherein the platform displayed content is monetized such that the contributor receives compensation for creating the displayed content (¶ 14, 35). Motivation to include Box is the same as presented above.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Glanton and Box in view of US 20170126759 to Reitnour.

Regarding claim 6,
Glanton fails to teach but Reitnour teaches:

wherein the platform further includes: a rating associated with the content, the rating being based on a number of interactions with the content; wherein the rating allows for a plurality of users to determine credibility of the content (¶ 50, credibility ratings).
It would have been obvious to one of ordinary skill in the art befo8re the effective filing date of the claimed invention to include the teachings of Reitnour. The motivation to do so is that the teachings of Reitnour would have been advantageous in terms of facilitating to propagation of credible news sources (Reitnour, fig. 1B, abstract, ¶ 50).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445